Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7,9-15,17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chanemougame et al, US 20200083352 A1 in view of Glass et al, W0 2019/063300 A1( using paragraphs of  Glass US 20190221641 A1 as the equivalent reference) .

Pertaining to claim 1,  Chanemougame teaches ( see figs. 1B-1C for example)   An integrated circuit structure, comprising:
a vertical arrangement of horizontal silicon nanowires[111];
a gate stack[115] ( see para 0052  of having a gate stack)  around the vertical arrangement of horizontal silicon nanowires;
a first source or drain structure [112] at a first end of the vertical arrangement of horizontal silicon nanowires[111]; and
a second source or drain structure[112] at a second end of the vertical arrangement of horizontal silicon nanowires[111];
 but it did not explicitly teach wherein a vertical spacing between vertically adjacent silicon nanowires[111] is less than 6 nanometers 
however, in the same field of endeavor , Glass teaches a silicon nanowire stack spacing between vertically adjacent silicon nanowires[124] is less than 6 nanometers ( see para0010-0011 , 0015 all teaching of having a spacing of less than 6 nm between nanowires). In view Glass, it would have been obvious to one of ordinary skill in the at the time of the invention of Chanemougame to have the spacing between the nanowires be of few nanometers since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.  

Pertaining to claim 2,  Chanemougame teaches the integrated circuit structure of claim 1, wherein the vertical arrangement of horizontal silicon nanowires[111] is above a fin ( see figs.1D, 5C for example with the substrate 101 has a fin shape)
Pertaining to claim 3,  Chanemougame teaches the integrated circuit structure of claim 2, wherein a vertical spacing between the fin [101] and a bottommost silicon nanowire[111] of the vertical arrangement of horizontal silicon nanowires is greater than the vertical spacing between vertically adjacent silicon nanowires ( the spacing between the nanowires [111] is layer 120 while the spacing between the bottommost nanowire [111] and the fin[101] is the combination of  layer 120 and the buried insulator 130)  .
Pertaining to claim 4,  Chanemougame teaches the integrated circuit structure of claim 2, wherein the fin [101] comprises a portion of a bulk silicon substrate ( see para 0060 and fig.1D).
Pertaining to claim 5,  Chanemougame teaches the integrated circuit structure of claim 1, wherein the first and second source or drain structures[112] are first and second epitaxial source or drain structures ( see para 0050].
Pertaining to claim 7,  Chanemougame teaches the integrated circuit structure of claim 5, wherein the first and second epitaxial source or drain structures[112] are non-discrete first and second epitaxial source or drain structures(non- discrete here is taking as it can be seen such as touching the sides of the nanowires [111] from both the left and right side) .
Pertaining to claim 9,  Chanemougame teaches the integrated circuit structure of claim 1, wherein the gate stack comprises a high-k gate dielectric layer and a metal gate electrode ( see para 0052, 0087).
Pertaining to claim 10,  Chanemougame teaches the integrated circuit structure of claim 1, but is silent  wherein one or more of the silicon nanowires comprises a coating comprising carbon.
however, in the same field of endeavor , Glass teaches  wherein one or more of the silicon nanowires [124] comprises a coating comprising carbon ( see abstract teaching about adding carbon to the nanowire. In view of Glass  , it would have been obvious to one of ordinary skill in the at the time of the invention of Chanemougame to add carbon to the nanowire because Such carbon-based layers reduce or prevent diffusion and intermixing of the sacrificial and non-sacrificial portions of the multilayer nanowire ( see abstract of Glass).
Pertaining to claim 11,  Chanemougame teaches ( see figs. 1B-1C for example)   An integrated circuit structure, comprising:
a vertical arrangement of horizontal silicon nanowires[111];
a gate stack[115] ( see para 0052  of having a gate stack)  around the vertical arrangement of horizontal silicon nanowires[111];
a first source or drain structure [112] at a first end of the vertical arrangement of horizontal silicon nanowires[111]; and
a second source or drain structure[112] at a second end of the vertical arrangement of horizontal silicon nanowires[111];
 but it did not explicitly teach wherein one or more of the silicon nanowires comprises a coating comprising carbon;
however, in the same field of endeavor , Glass teaches  wherein one or more of the silicon nanowires [124] comprises a coating comprising carbon ( see abstract teaching about adding carbon to the nanowire. In view of Glass  , it would have been obvious to one of ordinary skill in the at the time of the invention of Chanemougame to add carbon to the nanowire because Such carbon-based layers reduce or prevent diffusion and intermixing of the sacrificial and non-sacrificial portions of the multilayer nanowire ( see abstract of Glass).
Pertaining to claim 12,  Chanemougame teaches the integrated circuit structure of claim 11, wherein the vertical arrangement of horizontal silicon nanowires[111] is above a fin ( see figs.1D, 5C for example with the substrate 101 has a fin shape).
Pertaining to claim 13,  Chanemougame teaches the integrated circuit structure of claim 12, wherein a vertical spacing between the fin [101] and a bottommost silicon nanowire[111] of the vertical arrangement of horizontal silicon nanowires is greater than the vertical spacing between vertically adjacent silicon nanowires ( the spacing between the nanowires [111] is layer 120 while the spacing between the bottommost nanowire [111] and the fin[101] is the combination of  layer 120 and the buried insulator 130)  
Pertaining to claim 14,  Chanemougame teaches the integrated circuit structure of claim 12, wherein the fin [101] comprises a portion of a bulk silicon substrate ( see para 0060 and fig.1D).
Pertaining to claim 15,  Chanemougame teaches the integrated circuit structure of claim 11, wherein the first and second source or drain structures[112] are first and second epitaxial source or drain structures ( see para 0050].
Pertaining to claim 17,  Chanemougame teaches the integrated circuit structure of claim 15, wherein the first and second epitaxial source or drain structures[112] are non-discrete first and second epitaxial source or drain structures(non- discrete here is taking as it can be seen such as touching the sides of the nanowires [111] from both the left and right side) .
Pertaining to claim 19,  Chanemougame teaches the integrated circuit structure of claim 11, wherein the gate stack comprises a high-k gate dielectric layer and a metal gate electrode ( see para 0052, 0087).
Claim(s) 6,8,16,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chanemougame et al, US 20200083352 A1 in view of Glass et al, W0 2019/063300 A1 ( using paragraphs of  Glass US 20190221641 A1 as the equivalent reference) in further view of PAWLAK et al, US 20180374753 A1.
Pertaining to claim 6 and 16,  Chanemougame in view Glass teaches the integrated circuit structure of claim 5 or 15, but is silent to explicitly teach  wherein the first and second epitaxial source or drain structures[112] comprise silicon and germanium.
However, in the same field of endeavor, PAWLAK  teaches wherein the first and second epitaxial source or drain structures[241/242] can comprise silicon and germanium(0062).
In further view of PAWLAK, it would have been obvious to one of ordinary skill in the art to have the epitaxial source or drain structures of  Chanemougame in view Glass be of silicon and germanium since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability . In reLeshin,125 USPQ 416.
Pertaining to claim 8 and 18,  Chanemougame in view Glass teaches the integrated circuit structure of claim 5 or 15, but is silent to explicitly teach wherein the first and second epitaxial source or drain structures are discrete first and second epitaxial source or drain structures.
However, in the same field of endeavor, PAWLAK  teaches teach  wherein the first and second epitaxial source or drain structures are discrete first and second epitaxial source or drain structures ( see para 0054, 0060 wherein it is known to have both non-discrete or discrete source and drain regions).
  In view of PAWLAK , it would have been obvious to one of ordinary skill in the at the time of the invention of Chanemougame to have both the embodiment of a discrete or non-discrete source and drain  epitaxial regions within an improved gate-all-around structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-25 is/are rejected under 35 U.S.C. 102(a)91) as being anticipated by Glass et al, W0 2018/063300 A1 ( using paragraphs of  Glass US 20190221641 A1 as the equivalent reference)  .
Pertaining to claim 20,  Glass teaches A computing device[1000], comprising: a board[1002];and
 a component ( see para 0040 such as processor)  coupled to the board[1002], the component including an integrated circuit structure, comprising:
 a vertical arrangement of horizontal silicon nanowires[124], wherein a vertical spacing[122] between vertically adjacent silicon nanowires is less than 6 nanometers ( see para0010-0011 , 0015 all teaching of having a spacing of less than 6 nm between the nanowires)
 a gate stack[172/174] around the vertical arrangement of horizontal silicon nanowires[124];
 a first source or drain structure [144] at a first end of the vertical arrangement of horizontal silicon nanowires[124]; and 
a second source or drain structure[142] at a second end of the vertical arrangement of horizontal silicon nanowires[124].
Pertaining to claim 21,  Glass teaches the computing device of claim 20, wherein one or more of the silicon nanowires comprises a coating comprising carbon (see abstract teaching about  adding carbon to the nanowire because Such carbon-based layers reduce or prevent diffusion and intermixing of the sacrificial and non-sacrificial portions of the multilayer .
Pertaining to claim 22,  Glass teaches the computing device of claim 20, further comprising:
a memory coupled to the board ( see para 0041).
Pertaining to claim 23,  Glass teaches the computing device of claim 20, further comprising:
a communication chip[1006] coupled to the board ( see para 0040).
Pertaining to claim 24,  Glass teaches the computing device of claim 20, wherein the component is a packaged integrated circuit die ( see para 0043 wherein the processor or the communications chip  are both packaged integrated circuit die).
Pertaining to claim 25,  Glass teaches the computing device of claim 20, wherein the component is selected from the group consisting of a processor, a communications chip, and a digital signal processor ( see para 0040).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819